Judge Owsley
delivered the opinion of the court.
This case turns upon the propriety of the decision of the court below in refusing to award the appellant a new trial in an action of ejectment brought by him in that court against the appellee,
The appellee relied upon an adverse possession for twenty years; but as the appellant’s right of entry is shewn to have accrued within twenty years, according to the case of Chiles against Calk, (4th Bibb, 544,) the court improperly held his action to be barred such a
The judgment must, therefore, be reversed with cost, the cause remanded, and a new trial had, not inconsistent with this opinion.